Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: data transmitting unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 9 and 11 – 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 2021/0084462 A1).
Regarding claim 1, Hwang teaches a method for configuring a retransmission resource (paragraph 116), comprising: acquiring, by a first terminal device (Fig. 13: transmitting UE), at least two sidelink transmission resources configured by a network device (paragraph 110: a BS may schedule an SL resource to be used by the UE for SL transmission; paragraph 125: the BS may schedule an SL retransmission resource to the UE); 5wherein the at least two sidelink transmission resources are used for the first terminal device to perform initial transmission of sidelink data and retransmission of the sidelink data (paragraph 110: a BS may schedule an SL resource to be used by the UE for SL transmission; paragraph 125: the BS may schedule an SL retransmission resource to the UE); wherein among the at least two sidelink transmission resources, a paragraph 128: For example, if the transmitting UE transmits the PSSCH to the receiving UE across a slot #X to a slot #N, the receiving UE may transmit HARQ feedback in response to the PSSCH to the transmitting UE in a slot #(N+A). For example, the slot #(N+A) may include a PSFCH resource. Herein, for example, A may be a smallest integer greater than or equal to K. Also described in paragraph 125: For example, in case of the resource allocation mode 1, a time (offset) between the PSFCH and the PSSCH may be configured or pre-configured; paragraph 187: Specifically, considering mapping in one slot, an interval of N subchannels may be allowed between adjacent PSFCH resources and a first subchannel for mapping corresponding PSSCHs).  
Regarding claims 2 and 7, Hwang teaches the method according to claim 1, wherein the method further comprises: performing, by the first terminal device, the first transmission of the sidelink data by using a first sidelink transmission resource among the at 15least two sidelink transmission resources (paragraph 110: a BS may schedule an SL resource to be used by the UE for SL transmission).  
Regarding claims 3, 8 and 12, Hwang teaches the method according to claim 2, wherein the method further comprises: receiving, by the first terminal device, sidelink feedback information from a second terminal device, and performing the retransmission of the sidelink data using an available sidelink transmission resource among the at least two sidelink 20transmission resources if it is determined that the retransmission of the paragraph 110: a BS may schedule an SL resource to be used by the UE for SL transmission; paragraph 125: the BS may schedule an SL retransmission resource to the UE. Further described in paragraphs 116-117: the receiving UE may transmit HARQ feedback in response to the PSSCH to the transmitting UE by using a sidelink feedback control information (SFCI) format through a physical sidelink feedback channel (PSFCH)).  
Regarding claims 4, 9 and 13, Hwang teaches the method according to claim 3, wherein the available sidelink transmission resource among the at least two sidelink transmission resources comprises: 25a first available sidelink transmission resource located after a time T among the at least two sidelink transmission resources, wherein the time T is a time when the first terminal device receives the sidelink feedback information (paragraph 110: a BS may schedule an SL resource to be used by the UE for SL transmission; paragraph 125: the BS may schedule an SL retransmission resource to the UE. Further described in paragraphs 116-117: the receiving UE may transmit HARQ feedback in response to the PSSCH to the transmitting UE by using a sidelink feedback control information (SFCI) format through a physical sidelink feedback channel (PSFCH). Also described in paragraphs 125 and 128).  
Regarding claim 6, Hwang teaches the same limitations described above in the rejection of claim 1. Hwang further teaches a device for configuring a retransmission resource (paragraph 125: the BS may schedule an SL retransmission resource to the UE), wherein the device for configuring the retransmission resource is applied to a terminal device (Fig. 13: transmitting UE and Fig. 22: First device 100) and comprises a processor (102), a memory (104) and a transceiver (106), wherein the memory is paragraph 237).
Regarding claim 11, Hwang teaches the same limitations described above in the rejection of claims 1 and 6. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US 2021/0084462 A1) in view of Goktepe et al. (US 2020/0164404 A1).
Regarding claims 5, 10 and 14, Hwang teaches the method according to claim 3, but fails to explicitly disclose wherein the available sidelink transmission resource among the at least two sidelink transmission resources comprises: a first unused sidelink transmission resource among the at least two sidelink transmission 5resources.
	However, Goktepe teaches wherein the available sidelink transmission resource among the at least two sidelink transmission resources comprises: a first unused sidelink transmission resource among the at least two sidelink transmission 5resources (paragraphs 226-227, 229: In embodiments, unused PC5 resources may be used for one of the following: [0227] transmitting HARQ feedback on PC5).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Hwang’s method by incorporating the teachings of Goktepe, for the purpose of enabling transmission on a specified transmission resource and minimize errors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462